              Case 4:19-mc-80057-KAW Document 25 Filed 04/01/19 Page 1 of 4


 1   WILMER CUTLER PICKERING
      HALE AND DORR LLP
 2   Mark D. Selwyn (SBN: 244180)
     mark.selwyn@wilmerhale.com
 3
     950 Page Mill Road
 4   Palo Alto, California 94304
     Telephone: (650) 858-6000
 5   Facsimile: (650) 858-6100
 6   Attorney for Intel Corporation
 7
                                     UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9
      IN RE SUBPOENA ISSUED TO:
10    Intel Corporation                              Case No. 5:19-mc-80057-VKD
11
      In the Case of:                                Related to Case Nos. 4:19-mc-80038-KAW
12                                                   and 3:17-CV-02398-DMS-MDD (Pending
      QUALCOMM INCORPORATED,                         in the United States District Court for the
13                                                   Southern District of California)
                        Plaintiff,
14                                                   DECLARATION OF MARK D.
      v.
15                                                   SELWYN IN SUPPORT OF
      APPLE INCORPORATED,                            QUALCOMM’S ADMINISTRATIVE
16                                                   MOTION TO SEAL PURSUANT TO
                        Defendant.                   CIVIL LOCAL RULES 79-5(E) AND
17                                                   79-5(D)(1)(A)
18

19

20

21

22

23

24

25

26

27

28
      Case No. 5:19-mc-80057-VKD                  Selwyn Declaration ISO Motion to Seal
              Case 4:19-mc-80057-KAW Document 25 Filed 04/01/19 Page 2 of 4


 1          I, Mark D. Selwyn, declare as follows:

 2          1.      I am a partner at the law firm of Wilmer Cutler Pickering Hale and Dorr LLP,

 3   counsel for non-party Intel Corporation (“Intel”) in the above-captioned matter. I am licensed to

 4   practice law in the State of California, Commonwealth of Massachusetts, and State of New York,

 5   and am admitted to practice before the U.S. District Court for the Northern District of California.

 6   I am familiar with the facts set forth herein and, if called as a witness, I could and would testify

 7   competently to those facts under oath.

 8          2.      On March 29, 2019, pursuant to Civil Local Rule 79-5 and 79-11, Qualcomm

 9   Incorporated (“Qualcomm”) filed an Administrative Motion to File Under Seal (Dkt. No. 23,

10   “Qualcomm’s Motion to Seal”) portions of its Reply in Support of its Motion to Compel

11   Compliance With Document Subpoenas to Intel (Dkt. No. 24, “Qualcomm’s Reply”) and an

12   accompanying exhibit attached thereto that reference, quote, or were derived from Intel’s

13   confidential information.

14          3.      Portions of Qualcomm’s Reply and an accompanying exhibit reference, quote, or

15   are derived from Intel documents or deposition testimony that contain Intel product information

16   that Intel has designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS

17   EYES ONLY” or “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY”

18   under the Protective Order and Supplemental Protective Orders in Case No. 3:17-CV-02398-

19   DMS-MDD (S.D. Cal.).

20          4.      Intel keeps certain technical details about its products strictly confidential to avoid

21   injury to Intel through the disclosure of confidential information. Disclosure of such technical

22   details would put Intel at a competitive disadvantage by informing competitors about how Intel’s

23   products are designed and operate and could harm Intel and its business partners.

24          5.      Excerpts from the deposition of Werner Schelmbauer (Exhibit AA to the

25   Summers Declaration in Support of Qualcomm’s Reply), which Qualcomm sought to seal in its

26   entirety, contain competitively sensitive technical details and information about Intel product

27   functionality. Rather than moving to seal Exhibit AA in its entirety, Intel has attached a copy

28
      Case No. 5:19-mc-80057-VKD                       Selwyn Declaration ISO Motion to Seal
              Case 4:19-mc-80057-KAW Document 25 Filed 04/01/19 Page 3 of 4


 1   with narrowly tailored proposed redactions (marked by red boxes) of Intel’s confidential

 2   information on pages 3-16.

 3          6.      Qualcomm’s Reply, which Qualcomm sought to seal in part, contains

 4   competitively sensitive technical details and information about Intel product functionality, and

 5   Intel has attached a copy with narrowly tailored proposed redactions (marked by red boxes) on

 6   pages 5-7 and 14, which in some cases—but not all—overlap with Qualcomm’s proposed

 7   redactions.

 8          I declare under the penalty of perjury under the laws of the United States that the

 9   foregoing is true and correct to the best of my knowledge.

10
        Dated: April 1, 2019
11

12

13
                                                  By: /s/ Mark D. Selwyn
14                                                    Mark D. Selwyn
15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Case No. 5:19-mc-80057-VKD                      Selwyn Declaration ISO Motion to Seal
               Case 4:19-mc-80057-KAW Document 25 Filed 04/01/19 Page 4 of 4


 1
                                     CERTIFICATE OF SERVICE
 2
             I hereby certify that on April 1, 2019, I caused the above document to be filed via the ECF
 3
     system and emailed to all attorneys of record.
 4

 5
                                                  By: /s/ Mark D. Selwyn
 6                                                    Mark D. Selwyn
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Case No. 5:19-mc-80057-VKD                      Selwyn Declaration ISO Motion to Seal

     ActiveUS 172639557v.1
